Detailed Action

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-3, 5-8, 12-15 and 17-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wu et. Al. (US 20200381620 A1 hereinafter Wu).

Regarding claim 1, Wu teaches in Figs. 1-2N with associated text a structure comprising: 

a second bit cell (cell with electrode 122P4 and bitline 138B1) with a second top electrode 122P4 (paragraph [0019], Fig. 2N); and 
a common bottom electrode 133 for both the first bit cell and the second bit cell (paragraph [0020], Fig. 2N), 
wherein the first bit cell and the second bit cell include a switching material  128, the switching material contacting the first top electrode, the second top electrode and the common bottom electrode (Fig. 2N).  


    PNG
    media_image1.png
    539
    476
    media_image1.png
    Greyscale

Regarding claim 2, Wu teaches the switching material is between and directly contacting the first top electrode and a first side of the common bottom electrode and the second top electrode and a second side of the common bottom electrode (Fig. 2N).  

Regarding claim 3, Wu teaches the switching material is a high-k dielectric material (Ta.sub.2O.sub.5. HfO.sub.2, HfSiO.sub.x, Al.sub.2O.sub.3, InO.sub.2, La.sub.2O.sub.3, ZrO.sub.2, TiO.sub.2 (paragraph [0037]) are high-k dielectric materials).  

Regarding claim 5, Wu teaches the first bit cell and the second bit cell are vertical memory cells (cells are arranged vertically over substrate Fig 2N).  

Regarding claim 6, Wu teaches the vertical memory cells are resistive random access memory (ReRAM) cells (paragraph [0012]).  

Regarding claim 7, Wu teaches the first top electrode is on a first side of the common bottom electrode and the second top electrode is on a second side of the common 6243-402352Appln. No. 16/439,101KMLT364-US-NP bottom electrode, and the switching material is an intervening material between the common bottom electrode and the first and second top electrodes (see figure above).  

Regarding claim 8, Wu teaches an advance etch stop layer 124 in contact with the first top electrode and the second top electrode, on a surface opposing to the switching material (124 is capable of protecting underlying structures during etching for example etching 130 and so is interpreted to be an etch stop layer Figs. 2J-2N, paragraph [0039]).  

Regarding claim 12, Wu teaches in Figs. 1-2N with associated text a structure comprising: a bottom electrode 133 in electrical contact with a lower metallization feature (114 and 118) (paragraph [0020], Fig. 2N); 
a switching material 128 contacting sides of the bottom electrode (paragraph [0016], Fig. 2N); 
a first top electrode 122P2 on the switching material on a first side of the bottom electrode (paragraph [0019], Fig. 2N); and 

wherein the first top electrode and the second top electrode share the bottom electrode in a 2-bit cell configuration (paragraph [0017], Fig. 2N).  

Regarding claim 13, Wu teaches the first top electrode and the bottom electrode are a first bit cell and the second top electrode and the bottom electrode are a second bit cell, each of which include and are in directed contact with the switching material therebetween (Fig. 2N).  

Regarding claim 14, Wu teaches the switching material is a high-k dielectric material (Ta.sub.2O.sub.5. HfO.sub.2, HfSiO.sub.x, Al.sub.2O.sub.3, InO.sub.2, La.sub.2O.sub.3, ZrO.sub.2, TiO.sub.2 (paragraph [0037]) are high-k dielectric materials).  

Regarding claim 15, Wu teaches the first top electrode and the second top electrode are of a same material (Figs. 2D-2F).  

Regarding claim 17, Wu teaches the first top electrode is on a first side of the bottom electrode and the second top electrode is on a second side of the bottom electrode, and the switching material is an intervening material between and directly contacting the bottom electrode and the first and second top electrodes (Fig. 2N).  

Regarding claim 18, Wu teaches an advance etch stop layer 124 in contact with the first top electrode and the second top electrode, on a surface opposing to the switching material (124 is capable of protecting underlying structures during etching for example etching 130 and so is interpreted to be an etch stop layer Figs. 2J-2N, paragraph [0039]); and an etch stop layer 116 under the advance etch stop layer and above the lower metallization feature, which is under the bottom electrode (Fig. 2N, paragraph [0036]).

Claims 1-4, 5-7, 12-13, 15 and 17 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Hsu et. Al. (US 9391271 B1 newly cited hereinafter Hsu).

Regarding claim 1, Hsu teaches in Figs. 1-3F with associated text a structure comprising: 
a first bit cell (cell 160 including first top electrode) with a first top electrode (one of 156 see figure below); 
a second bit cell (cell 160 including 158) with a second top electrode (other of 156 see figure below); and 
a common bottom electrode (segment 142 for the first and second bit cell) for both the first bit cell and the second bit cell (column 7, lines 13-15 and see figure below), 
wherein the first bit cell and the second bit cell include a switching material (material 152 separating the first and second top electrode from the common bottom electrode), the switching material contacting the first top electrode, the second top electrode and the common bottom electrode (see figure below).  


    PNG
    media_image2.png
    345
    700
    media_image2.png
    Greyscale


Regarding claim 2, Hsu teaches the switching material is between and directly contacting the first top electrode and a first side of the common bottom electrode and the second top electrode and a second side of the common bottom electrode (see figure above).  

Regarding claim 5, Hsu teaches the first bit cell and the second bit cell are vertical memory cells (cells are arranged vertically over substrate Fig 3F).  

Regarding claim 6, Hsu teaches the vertical memory cells are resistive random access memory (ReRAM) cells (column 7, lines 28-29).  

Regarding claim 7, Hsu teaches the first top electrode is on a first side of the common bottom electrode and the second top electrode is on a second side of the common 6243-40235 bottom electrode, and the switching material is an intervening material between the common bottom electrode and the first and second top electrodes (see figure above).  

Regarding claim 12, Hsu teaches in Figs. 1-3F with associated text a structure comprising: a bottom electrode (segment 142 for the first and second bit cell see figure above) in electrical contact with a lower metallization feature 143; 
a switching material 152 contacting sides of the bottom electrode (see figure above); 
a first top electrode (one of 156 see figure above) on the switching material on a first side of the bottom electrode (see figure above); and 
a second top electrode (other of 156 see figure below) on the switching material on a second side of the bottom electrode (see figure above), wherein the first top electrode and the second top electrode share the bottom electrode in a 2-bit cell configuration (column 7, lines 13-15 and see figure above).  

Regarding claim 13, Hsu teaches the first top electrode and the bottom electrode are a first bit cell and the second top electrode and the bottom electrode are a second bit cell, each of which include  

Regarding claim 15, Hsu teaches the first top electrode and the second top electrode are of a same material (Fig. 3D).  

Regarding claim 17, Hsu teaches the first top electrode is on a first side of the bottom electrode and the second top electrode is on a second side of the bottom electrode, and the switching material is an intervening material between and directly contacting the bottom electrode and the first and second top electrodes (see figure above).  

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 4 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Wu as applied to claims 1 and 15 and further in view of Hong et. Al. (US 20140264244 A1 newly cited hereinafter Hong).

Regarding claim 4 and 16, Wu teaches the structures of claim 1 and 15 respectively.  
Wu does not specify the common bottom electrode is a different conductive material than the first top electrode and the second top electrode.
Hong teaches in Fig. 4a with associated text a device similar to that of Wu in which a common bottom electrode 340 is a TaN conductive material (paragraph [0091]) and a first top electrode (334 connected to BL1) and a second top electrode (334 connected to BL1) is a TiN conductive material (paragraph [0091]) so that by using similar materials for the common bottom electrode and first and second top electrodes of Wu the common bottom electrode would be a different conductive material than the first top electrode and the second top electrode.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use materials similar to those of Hong in the common bottom electrode and first and second top electrodes of Wu because according to Hong such different materials are suitable for such electrodes (paragraphs [0091] and [0093], it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have have used the materials of Hong, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Wu as applied to claim 8 and further in view of Indukuri et. Al. (US 20190280047 A1 previously cited hereinafter Indukuri).

Regarding claim 9, Wu teaches the structure of claim 8, The structure of claim 8, an etch stop layer 116 under the advance etch stop layer and above metallization features (118 and 114) (Fig. 2F, paragraph [0036]), wherein the etch stop layer seals the metallization features (Fig. 2N).
Wu does not specify the sealing is a hermetic sealing.

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a hermetic sealing as taught by Indukuri in the device of Wu because according to Indukuri such a barrier sealing prevents moisture degradation, and/or as an electromigration resistance for metal interconnects (Indukuri paragraph [0041]) and so would be useful to prevent moisture degradation, and/or as an electromigration resistance in the metallization features of Wu.

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Wu as applied to claim 1 and further in view of Yang et. Al. (US 20190067373 A1 newly cited hereinafter Yang).

Regarding claim 10, Wu teaches the structure of claim 1, further comprising metallization features (120, 118 and 114) under the common bottom electrode, the first top electrode and the second top electrode, the metallization features being provided in a memory area (Fig. 2N).  
Wu does not specify these metallization features being provided in both a periphery area and the memory area.
Yang teaches in Fig. 17 metallization features (414 and 212) similar to those of Wu being provided in both a periphery area 402 and a memory area 404 (paragraphs [0035] and [0036]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make metallization features such as those of Wu in both a periphery area and a memory area as taught by Yang because according to Yang such features may provide interconnect layers comprising a conductive contact 412, conductive wires 414, and conductive vias 416 (Yang paragraph [0036]) so as to provide conductive wires for conductive contacts in the device of Wu.

Regarding claim 11, Wu teaches the memory area comprises the first bit cell and the second bit cell (Fig. 2N).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Wu as applied to claim 18.

Regarding claim 19, Hong244 teaches the structure of claim 18, wherein the advance etch stop layer separates plural bottom electrodes.  
Wu does not specify the advance etch stop layer separates plural bottom electrodes however Wu teaches the etch stop layer surrounds at least two sides of the bottom electrode are surrounded by the etch stop layer (Fig. Fig. 2N) so that by forming a plural memory cells in an array wherein each memory cell is the same the advance etch stop layer would separate plural adjacent bottom electrodes.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make a plurality of memory cells wherein each memory cell has the same structure because doing so would increase the memory storage of the memory device and allow the same steps to be used for making each cell and avoid the need to perform other steps to make the cells different and would therefore improve throughput.

Response to Arguments

Applicant’s arguments with respect to claims  1-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON J GRAY whose telephone number is (571)270-7629.  The examiner can normally be reached on Monday-Friday 9am-4pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toledo Fernando can be reached on 5712721867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AARON J GRAY/Examiner, Art Unit 2897